THOMAS, J.
The action was one of tort brought by appellee, Bradley, against appellant, Bowdoin, to recover damages-for the burning by the latter of a cotton house and the seed cotton contained therein, the property of the former; and the only errors assigned that are insisted upon in brief relate to the action of the trial court in refusing certain written charges requested by defendant.
. Charges numbered 5 and 6 were the affirmative charges and were properly refused, as there was circumstantial evidence from which the jury might have inferred that the defendant willfully and maliciously set fire to and burned the cotton house and seed cotton mentioned, and that both — the cotton house and the seed cotton — were the property of the plaintiff. The plaintiff testified directly that the house was his property, and while it is true, as argued, that there is no direct statement to the effect that the seed cotton which plaintiff swore to have been in the house at the time of the burning was his property, yet the inference is clear from the facts that were stated by him, and which were not even contradicted, that it was his property. Possession itself prima facie imports ownership; and, as this seed cotton was shown to have been in plaintiff’s said cotton house, it is to be presumed, in the absence, as here, of any proof to the contrary, that it was plaintiff’s property. — A. G. S. R. R. Co. v. Jones, 71 Ala. 487.
*533What has been said makes it also plain that charges 1 and 8 and 9 were likewise properly refused.
Charge 7 should have been refused, because, even assuming for argument’s sake that, as insisted by appellant’s counsel, there was no evidence as to the value of the property that was destroyed, still the jury could not be restricted to the assessment of nominal damages, as directed in the charge, provided they believed, which the evidence tended to show, that defendant willfully and maliciously burned the property; for in such event the jury were authorized to award or inflict punitive damages. — 13 Cyc. 111 et seq.
Charges 2, 3, and 4 were each properly refused. Charge 4 was an incorrect statement of the law, and charges 2 and 3 were calculated to mislead the jury into believing that the law required of plaintiff in this case a higher degree of proof than was required of plaintiffs in other civil cases. It "is true that in civil actions founded, as this, upon the commission of a crime, the law exacts that the proof of the charge be clear and strong, yet it need bp, no clearer and no stronger than is sufficient to reasonably satisfy the jury, as in other civil cases, of the truth of the charge made. It is not necessary that it he so clear and strong as to convince them beyond a reasonable doubt. — Ware v. Jones, 61 Ala. 288; Freeman v. Blount, 172 Ala. 662, 55 South. 293.
Failing, as the several last-mentioned charges did, to fix the limit or. degree as to how clear and strong the proof should be, the court committed no error in refusing them; for, as worded, the jury might as fairly have concluded that the proof required must be clear and strong enough to convince them beyond a reasonable doubt, as to have concluded that the proof need he only so clear and strong as was sufficient to reasonably satisfy them. — Ware v. Jones, supra.
*534We find no error in tbe record, and the judgment is affirmed.
Affirmed.